Case 3:20-cv-00464-RDM-MCC Document9 Filed 09/21/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HAROLD HUNT,
Plaintiff, : 3:20-CV-464
: (JUDGE MARIANI)
V. : (Magistrate Judge Carlson)

CITY OF WILKES BARRE, et al.,
Defendants.
ee ORDER
AND NOW, THIS _/ bay OF SEPTEMBER 2020, upon review of
Magistrate Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 8) for clear error or
manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 8) is ADOPTED for the reasons set forth therein.

2. Plaintiff's supervisory and municipal liability claims against Wilkes-Barre City Police
Chief Joseph Coffay and the City of Wilkes-Barre are DISMISSED WITH
PREJUDICE. Defendants Wilkes-Barre City Police Chief Joseph Coffay and the City
of Wilkes-Barre are DISMISSED from this action.

3. Plaintiffs claims against Defendant Charles Ross are DISMISSED and Defendant
Ross is DISMISSED from this action.

4. The Clerk of Court is directed to SERVE Plaintiffs Amended Complaint (Doc. 7) on

Defendant Matthew Smith.
Case 3:20-cv-00464-RDM-MCC Document9 Filed 09/21/20 Page 2 of 2

5. The case is REMANDED to Magistrate Judge Carlson for further proceedings

consistent with this Order.

 

 

United States District Judge
